Citation Nr: 1032390	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-38 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Veteran's of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to March 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter 
alia, denied the Veteran's claim for service connection for a 
skin condition.  Jurisdiction of his claims folder was later 
transferred to the RO in Nashville, Tennessee.

In July 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

In the February 2009 rating decision, the agency of original 
jurisdiction (AOJ) granted the Veteran's claim for irritable 
bowel syndrome (IBS).  He has not since appealed either the 
initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) 
(the Veteran must separately appeal these downstream issues).  
Therefore, the Board does not have jurisdiction to review these 
issues.

This case previously reached the Board in August 2009.  At that 
time, the Veteran's request to reopen his claim for service 
connection claim for a skin condition was granted and remanded 
for further development.  The case has been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is noted to have entered active duty in August 
1988 with a preexisting skin disorder, such that there is clear 
and unmistakable evidence of its pre-existence.  

2.  There is an approximate balance of competent favorable and 
unfavorable evidence that the Veteran's preexisting skin disorder 
was aggravated by service, in particular due to his service in 
the Southwest theater of operations during the Gulf War.


CONCLUSION OF LAW

1.  The Veteran's skin disorder clearly and unmistakably existed 
prior to his entry into military service and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1111, 1137, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(b), 3.306(b) (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's preexisting skin disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.306(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed further.  



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of establishing service connection under 38 U.S.C.A. 
§§ 1110, 1131, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 
3.304(b).

A presumption of soundness, like the presumption that 38 U.S.C.A. 
§ 1111 affords wartime Veterans, also applies to peacetime 
Veterans.  See 38 U.S.C.A. § 1132.  The lower standard of 
rebuttal of the presumption of soundness that 38 U.S.C.A. § 1132 
affords peacetime Veterans is abrogated by 38 U.S.C.A. 
§ 1137, which provides, in pertinent part, that "notwithstanding 
the provisions of section [] 1132..., the provisions of section [] 
1111... shall be applicable in the case of any [V]eteran who 
serviced in the active... military... service after December 31, 
1946." 38 U.S.C.A. § 1137.  The Veteran had such service, such 
that the standard presumption of soundness under 38 U.S.C.A. § 
1111 applies in this case.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in question 
existed prior to service and that it was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  

Analysis - Service Connection for a Skin Condition

As noted above, the first requirement for any service-connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  In this case, the Veteran 
has been provided with VA medical examinations in March 2008 and 
December 2009, both of which diagnosed the Veteran with tinea 
versicolor and seborrheic dermatitis.  Furthermore, VA medical 
treatment records from April 2002, May and August 2004 and 
January 2007 document periodic treatment for a skin disorder.  
Finally, private treatment records dated in July and August 2004 
from J. Turner, M.D., and private treatment records dated in 
January 2008 from L. Whitlock, M.D., and a further private 
treatment record dated in November 2008 document treatment for 
various skin disorders, and include a diagnosis of tinea 
versicolor and seborrheic dermatitis.  As such, the record 
contains ample evidence that the Veteran is experiencing a 
current skin disorder, diagnosed as tinea versicolor and 
seborrheic dermatitis.

Consequently, the determinative issue is whether the Veteran's 
skin disorder is somehow attributable to, or aggravated by, the 
Veteran's military service by way of in-service incurrence or 
aggravation of a disorder that pre-existed service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."). 
 See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

To make this determination the Board must first determine whether 
or not the Veteran's current skin disorder pre-existed the 
Veteran's service.  To do this, the Board must determine whether 
or not his condition was noted prior to service.  The term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that a 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions." Id. at (b)(1).  See also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  

As such, the Veteran's induction examination of June 1988 
explicitly diagnosed the Veteran with "[t]inea [v]ersicolor - 
non-symptomatic."  Furthermore, the VA medical examination of 
December 2009 reviewed the Veteran's medical history, noting the 
enlistment examination, and concluded that the Veteran's current 
skin disorder pre-existed his military service, noting that the 
Veteran's enlistment examination shows "that he had tinea 
versicolor prior to enlistment."  Therefore, the Veteran is not 
entitled to the presumption of soundness upon the start of 
service as his pre-existing skin disorder was noted during his 
June 1988 enlistment examination.  See 38 U.S.C.A. § 1111, 1132; 
38 C.F.R. 3.304(b).  Therefore, his current skin condition may 
only be service-connected if shown to have been aggravated by his 
military service.  38 U.S.C.A. § 1153.

In such an instance, according to VAOPGCPREC 3-2003, VA is not 
required to show there clearly and unmistakably was no 
aggravation of his pre-existing skin disorder during service 
beyond its natural progression.  Rather, it is the Veteran's 
burden to show a chronic (meaning permanent) worsening of his 
pre-existing skin disorder during service.  Wagner, 370 F.3d at 
1096.

In this regard, the Veteran has indicated that his skin disorder 
was permanently aggravated by his service in the Southwest 
theater of operations during the Persian Gulf War.  Specifically, 
the Veteran has alleged that he served as a tank gunner for 
several months during the invasion of Iraq and liberation of 
Kuwait.  The Veteran has alleged that during this period he was 
unable to bathe regularly or maintain regular hygiene and was 
exposed to numerous environmental hazards which permanently 
aggravated his current skin condition.  See the Veteran's August 
2004 and June 2006 claims, his statements and pictures submitted 
in September and December 2006, April 2008, and the July 2009 
Board hearing transcript pges. 2-5, 6-11, 15.  See also, the VA 
medical treatment records dated in August 2004, January 2006, and 
the VA medical examinations of March 2008 and December 2009.

The Board concludes that an increase in this condition may be 
shown by lay observation, and the Veteran is competent to testify 
as to experiencing an increase in the symptomatology of his skin 
condition during and after his service.  McCartt v. West, 12 Vet. 
App. 164, 267-68 (1999); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  In addition, the Board 
concludes that the Veteran's lay contentions regarding an 
increase in this condition during service in Southwest Asia are 
to be afforded the combat presumption.  The Veteran was awarded 
service connection for PTSD in May 2007, at least in part due to 
exposure to combat.  Furthermore, the Veteran's claims file 
contains the Veteran's DD Form 214 which indicates that the 
Veteran received the Southwest Asia Service Medal and the Kuwait 
Liberation Medal, and that he served as a "armor crewman."  
Given the evidence of the Veteran's participation in these 
operations, as well as the award of service connection for PTSD, 
the Board concludes that the Veteran's contentions regarding 
periods of unsanitary conditions and increased skin problems 
during service in Southwest Asia are to be granted the combat 
presumption.  See 38 U.S.C.A. § 1154(b).  There is also some 
evidence to support the Veteran's contentions of skin problems 
during service, although there is no specific in-service medical 
evidence of diagnosis of or treatment for the Veteran's current 
skin disorder.  See the STRs dated in November and December 1992, 
and February, April, October, and December 1993.  As such, the 
Veteran has provided competent and credible evidence that his 
current skin disorders underwent an increase in symptomatology 
during his service, particularly during his service in Southwest 
Asia.

Furthermore, the Veteran's statements in this regard are 
supported by the VA medical examination of December 2009 provides 
competent evidence that the Veteran's skin disorders were 
aggravated due to the conditions alleged during service, and also 
endorses the Veteran's testimony regarding increased symptoms 
from his skin disorder during and after his service.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  In this case, the December 
2009 VA medical examiner reviewed the Veteran's medical history 
and complaints of in-service skin problems particularly during 
service in Southwest Asia during the Persian Gulf War from 
December 1990 to May 1991.  Furthermore, the examiner noted the 
Veteran's subsequent treatment and diagnoses, including the 
Veteran's treatment for skin problems in service, and post-
service, as well as the pictures which have been submitted by the 
Veteran (noting that the photos indicate that his skin condition 
has undergone varying degrees of severity post-service).  After 
reviewing the available evidence, the VA medical examiner 
concluded that, while the Veteran's skin disorder existed prior 
to enlistment, this condition was "aggravated by the conditions 
of his service, [in particular the] situations under which he had 
to function while in the Mid East."  The examiner explained his 
conclusion by noting that the Veteran's currently diagnosed skin 
disorders are caused by a yeast organism Pitospyron, which is 
aggravated by "warm, moist environments."  The Veteran has a 
"micro-environment on his skin when he was forced to wear the 
MOPP [mission-oriented protective posture] gear as long as he had 
to wear it and this would create an environment conducive to this 
growth." 

The Board notes that the opinion does not explicitly state that 
the Veteran's skin disorder was permanently aggravated beyond its 
natural progression during the Veteran's service.  In fact, the 
examiner's statements are somewhat ambiguous in this regard; 
wherein the examiner states that his skin condition "continues 
because he uses cocoa butter on his skin which... would tend to 
feed [the yeast]."  Furthermore, the examiner's statement that 
his recommendations would "stop that," also indicates that this 
condition may not have been permanently aggravated by service, 
and appears to contradict a conclusion that the Veteran's 
condition was permanently aggravated by his service.  
Furthermore, a VA medical treatment record from May 2007, and the 
Veteran's statement in September 2006 that his skin condition 
flares up "when it is hot" would also indicate that the 
Veteran's skin condition has experienced periods of lessoned 
severity, and to some extent also contradicts the lay and medical 
evidence that the Veteran's condition was permanently exacerbated 
by his service.  As such, there is credible evidence both for and 
against a conclusion that the Veteran's skin disorder was 
permanently aggravated during his military service.

When adjudicating a claim, the Board must also consider the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) [now 
38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the fact-
finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is some evidence that the Veteran's skin condition 
may experience temporary flare-ups, with some evidence that this 
is not a condition permanently aggravated by service, but also 
lay and medical evidence which indicates that the Veteran's 
condition was permanently aggravated by his service.  There is no 
compelling basis apparent in the record for rejecting either 
conclusion.  In light of the conflicting evidence, the Board 
finds that the evidence is in equipoise.  That is, there is an 
approximate balance of the positive and negative evidence.  In 
such situations, the benefit of the doubt is resolved in the 
Veteran's favor.  The Board adds there is no countervailing 
medical evidence suggesting that any increase in his skin 
condition was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Consequently, resolving all reasonable doubt in his favor, the 
evidence supports service connection for the Veteran's tinea 
versicolor and seborrheic dermatitis on the basis of aggravation 
during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for tinea versicolor and seborrheic dermatitis 
is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


